DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krueger (US 4621974 A), hereinafter Kru.
With respect to claim 1, Kru discloses a system for conducting a subterranean operation, the system comprising: a rig (shown in fig. 1); a fingerboard (86, 88, fig. 9) on the rig, the fingerboard having an entrance (between fingers 92, 94, fig. 25) and a plurality of tubular storage locations; and a first sensor and a second sensor (first and second instances of 430 on top two fingers 92, 94, fig. 25), with the first sensor positioned on an opposite side of the entrance from the second sensor (shown in fig. 25), with the first sensor and the second sensor being configured to detect when a tubular enters or exits the fingerboard (col. 9 ll. 33-47) and configured to detect a parameter of the tubular as the tubular enters or exits the fingerboard (col. 9 ll. 33-47).
With respect to claim 2, Kru discloses wherein the parameter is selected from a group consisting of a presence of the tubular (col. 9 ll. 33-47).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kru in light of Ellis (US 20130275100 A1).
With respect to claim 7, Kru fails to disclose the specific type of sensor used.
Nevertheless, Ellis discloses wherein a first sensor and a second sensor are optical sensors (cameras 210) that detect a presence of a tubular when the tubular intersects an optical beam from either one of the optical sensors (pgphs. 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used an optical sensor in Kru in order to detect tubular presence as taught by Ellis (pgphs. 15-20, Ellis) since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success and Kruger discloses that any type of sensor to detect tubular presence is contemplated (col. 9 ll. 30-50, Kru).
With respect to claim 9, Kru fails to disclose a third sensor. 
Nevertheless, Ellis discloses one or more third sensors (uppermost instance of 210, fig. 2) positioned at an end of a channel of the fingerboard (226) and directed toward the entrance (shown in fig. 2), with the entrance disposed at an opposite end of the channel, wherein the third sensors are optical sensors with optical beams directed toward the entrance (shown in fig. 2, cameras are optical sensors), and wherein the third sensors detect when the tubular is present in the channel based on when the tubular intersects one or more of the optical beams of the third sensors (pgph. 16, Ellis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a camera directed at the fingerboard of Kru in order to detect the relative location of tubulars and other movable items in a control volume to ensure the tubular carrying member avoids running into pipe as taught by Ellis (pgphs. 16, 20).
With respect to claim 10, Kru discloses a member (combination 184, 220) configured to lift and lower a tubular string in a wellbore; and a rig controller (30) that is configured to receive an indication of a detection of the tubular from the first sensor and the second sensor (col. 9 ll. 25-50, col. 19 ll. 32-44), and wherein the rig controller enables movement of the top drive based on reception of the indication (col. 21 l. 35 – col. 22 l. 35 details that the elevator member does not move until the assembly 50 is moving the lower end of tubular which occurs after arm 44/52 is moving back towards the standby position after handing the tubular off to the fingerboard, col. 19 ll. 32-44 details that each step is verified by the controller before the next step occurs which means that the elevator will be immovable until verification of arm 52/44 moving back to the standby position and 50 moving the lower end of the stand at which point elevator will be allowed to move, and col. 9 ll. 25-50 details verifying that the tubular enters the fingerboard which will obviously be verified by controller, this step taking place before arm 52/44 moves back to the standby position).
However, Kru discloses using a rotary table instead of a top drive. 
Nevertheless, Ellis discloses the use of a top drive (pgphs. 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used a top drive in Kru as opposed to a rotary table as taught by Ellis (pgphs. 15-20, Ellis) since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success and Kruger discloses that any type of sensor to detect tubular presence is contemplated.
With respect to claims 11 and 12, these limitations are substantially similar to those of claims 1 and 10 and the limitations involved in their rejections, discussed supra.
With respect to claims 19 and 20, these limitations are substantially similar to those of claims 1, 10 11, and 12, discussed supra except for the second sensor pair which is shown in fig. 25 as the lower 2 instances of 430.
Allowable Subject Matter
Claims 3-6, 8, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190063167 A1 also discloses sensors 140 on a fingerboard for detecting a tubular, as does US 20210164303 A1 (70), US 10837242 B2, and US 20200394779 A1. US 20120152619 A1 contemplates limiting top drive movement based on position in pgphs. 27-29. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/16/2022